                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                     CASE NO. 20-21204-CIV-UNGARO/O’SULLIVAN

ENID HERNANDEZ,

       Plaintiff,
v.

HUSA LH JF, LLC, et al.,

       Defendants.
                                       /
                                           ORDER
       THIS MATTER came before the Court on the Motion to Quash Serice [sic] of
Process on Defendant, Hank Morris (DE# 10, 3/23/2020). This matter was referred to
Chief United States Magistrate Judge John J. O’Sullivan by the Honorable Ursula
Ungaro in accordance with 28 U.S.C. § 636(b) (DE# 14, 3/25/2020). Rule 7.1(c)(1),
Local Rules for the United States District Court for the Southern District of Florida
provides, in pertinent part:
       [E]ach party opposing a motion shall serve an opposing memorandum of
       law no later than fourteen (14) days after filing and service of the motion.
       Failure to do so may be deemed sufficient cause for granting the
       motion by default... Time shall be computed under this Local Rule in
       accordance with applicable federal rules of procedure (e.g. Fed. R. Civ. P.
       6(a) ...). (Emphasis supplied).

       Having reviewed the motion and the Declaration of Henry Morris (DE# 10-1,
3/23/2020), and having received no response from the plaintiff, and a response having
been due, it is
       ORDERED AND ADJUDGED that the Motion to Quash Serice [sic] of Process on
Defendant, Hank Morris (DE# 10, 3/23/2020) is GRANTED.
       DONE AND ORDERED in Chambers at Miami, Florida, this 8th day of
April, 2020.



                                   JOHN J. O'SULLIVAN
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
